UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10/A Amendment No. 2 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 Strategic Environmental & Energy Resources,Inc. (Exact name of registrant as specified in its charter) Nevada 02-0565834 (State or other jurisdiction of Incorporation or organization) (Commission File No.) (IRS Employee Identification Number) 7801 Brighton Road Commerce City, Colorado 80022 (Address of Principal Executive Office) 303-295-6297 (Registrant's telephone number, including area code) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Title of Class COMMON STOCK, $.001 par value Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerate filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x TABLE OF CONTENTS Item 1.
